                        UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN
                                      MILWAUKEE DIVISION

REBBECCA TERRY,

                     Plaintiff,

v.

COUNTY OF MILWAUKEE, RICHARD
SCHMIDT in his official capacity, OFFICER
BRIAN WENZEL, JANE AND JOHN DOE,
UNKNOWN EMPLOYEES OF
MILWAUKEE COUNTY JAIL, JANE AND                     Case Number 2:17cv1112
JOHN DOE, UNKNOWN JAIL
                                                    Hon. Judge J.P. Stadtmueller
SUPERVISORS, ARMOR CORRECTIONAL
HEALTH SERVICES CAROLYN EXUM,
MORGAN BEVENUE, MARGARET
HOOVER, JANE AND JOHN DOE,
UNKNOWN EMPLOYEES OF ARMOR
CORRECTIONAL HEALTH SERVICES,
JANE AND JOHN DOE, UNKNOWN
ARMOR HEALTHCARE SUPERVISORS,

                     Defendants.

                      NOTICE OF SUBSTITUTION OF COUNSEL

       I, John J. Reid, of CASSIDAY SCHADE LLP, do hereby substitute as counsel for

Defendant ARMOR CORRECTIONAL HEALTH SERVICES, INC., in lieu of Michael P.

Russart, Mollie T. Kugler, and Paige L. McCreary, of Hinshaw & Culbertson, LLP, withdrawn.

                                             Respectfully submitted,

                                             CASSIDAY SCHADE LLP

                                             By: /s/John J. Reid
                                                 Attorneys for Defendant ARMOR
                                                 CORRECTIONAL HEALTH SERVICES,
                                                 INC.




        Case 2:17-cv-01112-JPS Filed 01/18/19 Page 1 of 3 Document 211
John J. Reid | 1057458
CASSIDAY SCHADE LLP
111 East Wisconsin Avenue, Suite 2100
Milwaukee, WI 53202
(414) 224-1086
(414) 224-6044 (Fax)
jreid@cassiday.com




                                       2
        Case 2:17-cv-01112-JPS Filed 01/18/19 Page 2 of 3 Document 211
                                  CERTIFICATE OF SERVICE

          I hereby certify that on January 18, 2019, I electronically filed the foregoing document

with the clerk of the court for the Eastern District of Wisconsin using the electronic case filing

system of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys

of record in this case.

                                                                                    /s/John J. Reid
9044600




                                          3
           Case 2:17-cv-01112-JPS Filed 01/18/19 Page 3 of 3 Document 211
